MEMORANDUM DECISION

      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be
                                                                                     Feb 10 2016, 6:36 am
      regarded as precedent or cited before any
      court except for the purpose of establishing
      the defense of res judicata, collateral
      estoppel, or the law of the case.


      ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
      E. Kent Moore                                             Pamela J. Hermes
      Laszynski & Moore                                         Gambs, Mucker & Bauman
      Lafayette, Indiana                                        Lafayette, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      In Re the Paternity of C.A.;                              February 10, 2016

      G.C. (Mother),                                            Court of Appeals Case No.
                                                                79A04-1502-JP-79
      Appellant-Respondent,
                                                                Appeal from the Tippecanoe
              v.                                                Circuit Court
                                                                The Honorable Donald L. Daniel,
      T.A. (Father),                                            Judge

      Appellee-Petitioner.                                      Trial Court Cause No.
                                                                79C01-1002-JP-4



      Mathias, Judge.


[1]   G.C. (“Mother”) appeals the order of the Tippecanoe Circuit Court establishing

      T.A.’s paternity over the parties’ son, C.A., and determining custody of the

      child. Specifically, the trial court ordered Mother be awarded primary physical

      custody of C.A., but only if she returned to Indiana from South Carolina. In the
      Court of Appeals of Indiana | Memorandum Decision 79A04-1502-JP-79 | February 10, 2016        Page 1 of 24
      event she failed to establish her residence in Indiana, Father would

      automatically have primary physical custody of C.A. On appeal, Mother

      presents two issues, which we renumber and restate as:


          I.     Whether certain parts of the trial court’s factual findings are clearly
                 erroneous;

          II.    Whether the trial court could properly enter a provisional order in a
                 paternity case;

          III. Whether the trial court improperly relied upon the relocation statutes in
               determining the issue of custody; and

          IV. Whether the trial court’s custody order contains an improper provision
              for a prospective change in custody.


[2]   We affirm in part, reverse in part, and remand.

                                     Facts and Procedural History

[3]   This is our second visit with this case and its parties. The foundational facts

      have not changed, and we therefore refer to and adopt those facts set forth in

      our earlier opinion:

                Mother was born and resided in South Carolina until her family
                relocated to West Lafayette in 2006, after her father accepted a
                position at Purdue University. Mother and Father met in high
                school and became involved in a romantic relationship. During
                their relationship, Mother became pregnant. Father was actively
                involved in Mother’s prenatal care and the birth of their child,
                C.A., who was born on December 12, 2008. Father established
                his paternity to C.A. by affidavit one day after his birth.


                Father was involved in caring for C.A. and exercised parenting
                time with him. Initially, his parenting time occurred at Mother’s

      Court of Appeals of Indiana | Memorandum Decision 79A04-1502-JP-79 | February 10, 2016   Page 2 of 24
        parents’ home, but eventually, Father was able to exercise
        parenting time at his own home. After Mother graduated from
        high school, she enrolled at Ivy Tech and took classes part-time.
        While Mother was in class, Father cared for C.A. at his
        workplace, which is a trucking business owned by Father’s uncle.


        The parties successfully co-parented C.A. until Mother decided
        that she wanted to return to South Carolina to finish her college
        courses. When Father objected to Mother’s relocation, she began
        to restrict his parenting time. Therefore, on February 2, 2010,
        Father petitioned the trial court to enter an order on custody,
        child support, and parenting time. The parties agreed to mediate
        the issues raised in Father’s petition, and on April 12, 2010, the
        trial court issued a “Provisional Order” approving the parties
        mediated agreement concerning parenting time and child
        support.


        Shortly thereafter, Mother again expressed her desire to relocate
        to South Carolina and finish her college degree. Consequently,
        this case was set for trial in July 2010. But on some date before
        the scheduled trial date, the parties reconciled. Therefore, at the
        parties’ request, the trial date was vacated and an “Amended
        Second Provisional Order” was entered, which provided in
        pertinent part:


                 3. The parties have reconciled and have agreed to
                 move together to South Carolina on or after August
                 1, 2010, with their son, where they will be sharing
                 physical custody of and the expenses for their child
                 and the Mother will be attending school. In light of
                 the parties’ reconciliation, no Notice of Intent to
                 Move shall be required.
                 4. The parties shall share joint legal custody of
                 [C.A.] and shall share physical possession of [C.A.]
                 while their reconciliation continues. In the event

Court of Appeals of Indiana | Memorandum Decision 79A04-1502-JP-79 | February 10, 2016   Page 3 of 24
                 that the parties[‘] reconciliation fails and they no
                 longer agree to a shared physical custody parenting
                 arrangement, then pending further court order,
                 Mother shall have primary physical possession of
                 [C.A.] and Father shall have the right to liberal
                 parenting time with [C.A.], which shall at a
                 minimum be at least in accordance with the age
                 appropriate parenting time under the Guidelines,
                 including overnights for regular parenting, shall
                 include over nights for multi-day holiday parenting
                 time as provided in the parties’ mediation
                 agreement, and shall be subject to the general
                 provisions of the Guidelines, including with regard
                 to the right to additional parenting time if there is a
                 need for a care provider.
                                                 ***
                 6. The parties acknowledge and agree that the
                 Court has continuing jurisdiction over the issues of
                 child custody, support and parenting time, and that
                 a future separation shall constitute a material
                 change in circumstances.

        Appellant’s App. pp. 18-19.


        Mother and C.A. moved to South Carolina in August 2010, and
        Father moved shortly thereafter. Mother and Father’s
        relationship was tumultuous, and Father lived in Indiana and
        South Carolina throughout the fall of 2010. In November 2010,
        the parties determined that they no longer desired to reconcile.
        They agreed that Father would pay $300 per month in child
        support to Mother, which Father later voluntarily increased to
        $500 per month due to an increase in his income. They also
        agreed that C.A. would spend approximately one week per
        month with Father in Indiana. Father generally bore the entire
        burden for C.A.’s transportation between Indiana and South
        Carolina and the associated travel expenses. Mother indicated

Court of Appeals of Indiana | Memorandum Decision 79A04-1502-JP-79 | February 10, 2016   Page 4 of 24
        that she was not willing to assist with C.A.’s transportation for
        parenting time with Father.


        Mother started school in South Carolina intending to complete a
        one-year program, but changed her plans and enrolled in a two-
        year physical therapy assistant (“PTA”) program. Mother
        completed that program and graduated on October 17, 2012. She
        also obtained a PTA license in South Carolina. After Mother
        notified Father that she did not plan to return to Indiana, a
        hearing date was set for November 29, 2012.


        At the hearing, Mother testified that she had obtained
        employment in South Carolina that would pay approximately
        $1000 per week. Father earns a similar income working for his
        uncle’s trucking business. Father’s uncle allows Father flexibility
        in his working hours to accommodate Father’s parenting time
        with C.A. Father’s uncle, aunt, and cousins spend a significant
        amount of time with C.A. and live in the West Lafayette area.
        Mother’s parents also still live in the West Lafayette area, but
        Mother’s mother spends a significant amount of time in South
        Carolina. Her parents might return to South Carolina after
        Mother’s father retires from Purdue University.


        Father also hired an expert, Theresa Slayton, to perform a
        parenting assessment of Father and C.A. Ms. Slayton observed
        that Father and C.A. have a close bond, and Father provides a
        loving, nurturing environment for C.A. Ms. Slayton testified that
        Father understands and is capable of meeting C.A.’s emotional
        and developmental needs. Further, Ms. Slayton gave her opinion
        of the negative impact to the child when the child is separated
        from the non-custodial parent by a long distance.


        On January 7, 2012, the trial court issued the following pertinent
        findings and conclusions:


Court of Appeals of Indiana | Memorandum Decision 79A04-1502-JP-79 | February 10, 2016   Page 5 of 24
                 23. Until several months after the [August 2010]
                 move [to South Carolina], Father understood
                 Mother was pursuing her LPN degree and would
                 finish in a year, but Mother had applied for and
                 ultimately enrolled in the physical therapy assistant
                 (“PTA”) program, which delayed her graduation by
                 more than a year.
                 24. The parties were able to make arrangements
                 until March of 2012, when Father was unable to get
                 parenting time. Father proposed a schedule for the
                 remainder of the year, but Mother would only
                 schedule a month at a time. There have been
                 problems since March and the case was scheduled
                 for trial in contemplation of Mother’s expected
                 graduation.
                 25. Mother graduated in October of 2012 and
                 obtained a South Carolina PTA license. She
                 applied for jobs, mostly in South Carolina, but
                 considered relocation from Florence, including to
                 North Carolina. She did not apply or look for work
                 in Indiana. Mother was able to complete her degree
                 without taking out loans due to the assistance she
                 received from her parents, money from an
                 inheritance, and funds obtained from Pell Grants.
                                                 ***
                 27. It is feasible for Mother to return to Indiana.
                 She is qualified to seek licensure here. Mother
                 testified licensure could be completed in 3 months.
                 Mother also testified that if the Court did not allow
                 permanent relocation, she would return to Indiana
                 and get a job here.
                 28. Mother’s mother may be moving to Florence
                 and living with the Mother.
                 29. Since shortly after [C.A.’s] birth, Father has
                 worked at AMT Trucking, except for the time in
Court of Appeals of Indiana | Memorandum Decision 79A04-1502-JP-79 | February 10, 2016   Page 6 of 24
                 2010 when reconciliation efforts were ongoing.
                 AMT is a family business owned by Father’s uncle
                 (“Uncle”). Father’s father died when he was two
                 and Uncle has been a father figure for Father since
                 then. Father is considered part of Uncle’s family, as
                 is [C.A.]. Uncle supported Father’s reconciliation
                 with Mother, but said he would rehire Father if
                 things did not work out.
                                                 ***
                 31. It is far less feasible for Father to relocate to
                 South Carolina than it is for the Mother to return to
                 Indiana.
                 32. The parties are capable of working together.
                 Resolution of the relocation issue and establishment
                 of a parenting time schedule will alleviate the
                 parties’ major sources of conflict.
                 33. The parties agree on joint legal custody, and it
                 is in [C.A.’s] best interests.
                 34. Because the parties have been unable to agree
                 about relocation, the Court must decide this issue
                 after considering all relevant factors under IC 31-14-
                 13-2 and 31-17-2.2-1.
                 35. Both parties love [C.A.], have a close bond
                 with him, have played a significant role in his care,
                 are in good health, and are fit parents. Mother has
                 been [C.A.’s] primary caregiver.
                 36. Both parties have provided a proper home and
                 nurturing environment for [C.A.], who is well-
                 adjusted to spending time in each party’s home and
                 community. [C.A.] will not start kindergarten until
                 the fall of 2014. He has gone back and forth
                 between the parties’ homes and changed
                 daycare/preschool providers in 2012 without
                 problems.

Court of Appeals of Indiana | Memorandum Decision 79A04-1502-JP-79 | February 10, 2016   Page 7 of 24
                                                 ***
                 39. Although Father has been able to maintain a
                 close bond with [C.A.] over the past two years as a
                 result of his extraordinary efforts, there have been
                 significant adverse impacts on [C.A.], including the
                 reduction in frequency of contact and the
                 diminished role Father has played. The adverse
                 impacts on [C.A.] would increase greatly after he
                 starts school if permanent relocation is allowed. Ms.
                 Slayton’s testimony indicates that having only
                 weekend parenting time would significantly change
                 the nature and quality of Father’s parenting time,
                 especially if it occurs at a motel.
                                                 ***
                 43. The distance between Florence and Lafayette
                 creates a serious obstacle to regular parenting time.
                 Mother’s move to Florence to attend college has
                 resulted in [C.A.] spending hundreds of hours
                 traveling over the past two years and thousands of
                 dollars in expenses.
                 44. If permanent relocation is allowed, thousands
                 of dollars and significant time each year will be
                 spent, by the parties and [C.A.], on transportation
                 for parenting time. This will adversely impact the
                 resources available to meet [C.A.]’s other needs,
                 including saving for college.
                                                 ***
                 46. [C.A.] had no connection with South Carolina
                 prior to the move. The evidence failed to show he
                 developed any close relationships there since.
                 Neither party has relatives there.
                 47. Mother’s relocation decision clearly was not
                 made recently. It was based in significant part on
                 her long-standing dislike of Indiana and personal

Court of Appeals of Indiana | Memorandum Decision 79A04-1502-JP-79 | February 10, 2016   Page 8 of 24
                 preference and pre-pregnancy plans regarding
                 college. Mother did not articulate any reasons why
                 her decision to attend school in Florence was in
                 [C.A.’s] best interests or why a permanent
                 relocation would serve his interests. She failed to
                 explain any benefit to [C.A.] that would outweigh
                 the substantial adverse impacts permanent
                 relocation would have on [C.A.’s] relationship with
                 Father and otherwise. Ms. Slayton indicated that
                 reasons unrelated to a child’s best interests are not a
                 legitimate reason for a move that would adversely
                 affect a child’s relationship with the other parent.
                 48. Mother accepted employment in South
                 Carolina two weeks before trial knowing full well
                 that the Court had not yet ruled on relocation. She
                 presented no evidence showing inability to obtain
                 employment in Indiana. She admitted she could be
                 licensed here and that she had not applied for work
                 here. She also testified that she would get a job in
                 Indiana if relocation is not allowed.
                 49. Father’s objections to relocation have been
                 made in good faith and to ensure he can maintain
                 his close relationship with [C.A.] and be regularly
                 involved in his son’s life, which are legitimate
                 reasons for his position.
                 50. The evidence indicates Mother fails to
                 appreciate the importance of [C.A.’s] relationship
                 with Father and of Father’s continuing involvement
                 in [C.A.’s] life. Mother has made unilateral
                 decisions that have interfered with and/or
                 precluded Father from exercise[ing] [sic] parenting
                 time in accordance with the parties’ established
                 practices and agreements. She has also engaged in
                 other conduct that has interfered with Father’s
                 relationship with [C.A.] and undermined his rights
                 as [C.A.’s] joint legal custodian under the
Court of Appeals of Indiana | Memorandum Decision 79A04-1502-JP-79 | February 10, 2016   Page 9 of 24
                 provisional orders. Mother’s actions make it less
                 likely that the quality of [C.A.’s] close relationship
                 with Father will be maintained if relocation is
                 allowed.
                 51. Given the circumstances, including [C.A.’s]
                 age, that he has yet to start school, the extended
                 time he has spent in the Lafayette community and
                 Mother’s intention to return to Lafayette if
                 permanent relocation is not allowed, that [C.A.] has
                 gone back and forth between his parent’s homes and
                 switched daycare/preschool providers with no
                 apparent significant problems, returning to
                 Lafayette would not result in significant adverse
                 impact to [C.A.].
                 52. In the event that Mother would choose not [to]
                 return to the Lafayette area, Father is willing, able
                 and ready to provide for [C.A.’s] care. He has
                 located a daycare and physician, has maintained a
                 regular schedule for [C.A.] during his parenting
                 time, has engaged in school readiness activities with
                 [C.A.], and makes sure both parties’ families can
                 spend time with [C.A.].
                 53. There has been continuing and substantial
                 change in circumstances since entry of the
                 Amended Order. It is not in [C.A.’s] best interest to
                 allow permanent relocation to Florence. It is in
                 [C.A.’s] best interest to return to and reside in
                 Indiana.

        Appellant’s App. pp. 68-74 (record citations omitted).


        In its conclusions of law, the trial court stated that all “prior
        orders were [] provisional in nature. No final order has
        previously been entered on issues of custody, parenting time, and
        relocation, and Mother is estopped from contending otherwise.”
        Id. at 74. The court also concluded that both parties are fit,
Court of Appeals of Indiana | Memorandum Decision 79A04-1502-JP-79 | February 10, 2016   Page 10 of 24
        suitable parents to have custody and care of C.A. and ordered
        them to share joint legal custody. The court also determined:


                 5. Permanent relocation to South Carolina is not in
                 [C.A.’s] best interests. It is in [C.A.’s] best interests
                 to return to and reside in Indiana and for Mother to
                 provide his primary residence and Father to have
                 liberal parenting time.
                 6. In light of the unusual circumstances in this case,
                 it is in [C.A.’s] best interest that the Court’s order
                 giving Mother “primary physical possession” on a
                 temporary basis be extended no later than March
                 31, 2013, so that Mother has a reasonable
                 opportunity to return to Indiana and obtain
                 employment here. Until such time as Mother
                 returns her residence to Indiana or March 31, 2013,
                 which ever first occurs, Mother shall have primary
                 physical possession of [C.A.] and Father shall have
                 liberal parenting time. It shall consist of 8 to 10 days
                 each month, including a complete weekend without
                 travel if reasonably possible, and regular
                 communications by telephone and/or Skype.
                 Mother and Father shall each be responsible for
                 transporting the child 50% of the time, including all
                 costs. If they are unable to agree, Father will
                 provide transportation at the beginning of parenting
                 time and Mother shall provide it at the end of the
                 period. Transportation can be provided by another
                 responsible adult if necessary.
                                                 ***
                 8. The Court’s temporary award of primary
                 physical possession to Mother shall become a final
                 order without the need for further hearing if Mother
                 restores her residence in Tippecanoe County on or
                 before March 31, 2013. In accordance with Indiana

Court of Appeals of Indiana | Memorandum Decision 79A04-1502-JP-79 | February 10, 2016   Page 11 of 24
                       law, however, a final order remains subject to the
                       Court’s continuing jurisdiction. In the event the
                       order becomes final, Father shall have liberal
                       parenting time with [C.A.], which shall consist of
                       two days a week from after preschool/school with
                       an overnight and every other weekend. . . .
                       9. If Mother fails to re-establish her residence in
                       Indiana by March 31, 2013, [C.A.’s] best interests
                       would be served by and primary physical custody
                       shall be awarded to Father on April 1, 2013,
                       without the need for further hearing. In that event,
                       Mother shall have parenting time in accordance
                       with Father’s plan for parenting time when distance
                       is a factor as set forth in Exhibit 9, including the
                       provisions relating to transportation.

              Appellant’s App. pp. 75-76.


      In re the Paternity of C.J.A., 3 N.E.3d 1020, 1023-28 (Ind. Ct. App. 2014), reh’g

      denied, trans. granted (alterations in original).


[4]   Mother appealed this order of the trial court. On appeal, we held that the trial

      court’s order was a final appealable judgment, that the trial court did have

      authority to enter a provisional order in a paternity action, but that the trial

      court’s custody determination impermissibly ordered an automatic change of

      custody to Father in the event that Mother did not return to Indiana. See id. at

      1032.

[5]   Mother petitioned for transfer, which our supreme court granted. See In re the

      Paternity of C.J.A., 12 N.E.3d 876 (Ind. 2014). In its order granting transfer, the

      court concluded that the trial court’s findings of fact, conclusions of law, and

      Court of Appeals of Indiana | Memorandum Decision 79A04-1502-JP-79 | February 10, 2016   Page 12 of 24
      order for judgment was not a final appealable order. Id. Therefore, the court

      dismissed the appeal. Id.


[6]   The case then returned to the trial court. The parties appeared before the trial

      court on December 22, 2014, to finalize the remaining open issues by

      agreement between the parties. On January 21, 2015, the trial court entered a

      final order that incorporated by reference the previously entered order at issue

      in the first appeal, including the facts recited above, and resolved all

      outstanding issues. Mother now appeals from this final order.


                                            Standard of Review

[7]   Father requested special findings of fact and conclusions thereon pursuant to

      Trial Rule 52(A). In reviewing findings made pursuant to Trial Rule 52, we first

      determine whether the evidence supports the findings and then whether the

      findings support the judgment. K.I. ex rel. J.I. v. J.H., 903 N.E.2d 453, 457 (Ind.

      2009). We will not set aside the findings or the judgment on appeal unless they

      are clearly erroneous, and we give due regard to the opportunity of the trial

      court to judge the credibility of the witnesses. Id. (citing T.R. 52(A)). A

      judgment is clearly erroneous if no evidence supports the findings or the

      findings fail to support the judgment. Id. A judgment is also clearly erroneous

      when the trial court applies the wrong legal standard to properly found facts. Id.


[8]   We give considerable deference to the findings of the trial court in family law

      matters. Stone v. Stone, 991 N.E.2d 992, 999 (Ind. Ct. App. 2013) (citing

      MacLafferty v. MacLafferty, 829 N.E.2d 938, 940 (Ind. 2005)). This deference is a

      Court of Appeals of Indiana | Memorandum Decision 79A04-1502-JP-79 | February 10, 2016   Page 13 of 24
       reflection that the trial court is in the best position to judge the facts, ascertain

       family dynamics, and judge witness credibility and the like. Id. (citing

       MacLafferty, 829 N.E.2d at 940-41). “‘Secondly, appeals that change the results

       below are especially disruptive in the family law setting.’” Id. (quoting

       MacLafferty, 829 N.E.2d at 940). Accordingly, we neither reweigh the evidence

       or assess the credibility of witnesses, and we consider only the evidence most

       favorable to the judgment. In re Paternity of Ba.S., 911 N.E.2d 1252, 1254 (Ind.

       Ct. App. 2009). “‘But to the extent a ruling is based on an error of law or is not

       supported by the evidence, it is reversible, and the trial court has no discretion

       to reach the wrong result.’” Stone, 991 N.E.2d at 999 (quoting MacLafferty, 829
N.E.2d at 941).


                                   I. Trial Court’s Findings of Fact

[9]    Mother claims that several of the trial court’s factual findings are not supported

       by the evidence. She first attacks the sufficiency of the evidence supporting the

       trial court’s finding that C.A. had not developed any close connections in South

       Carolina and that C.A. had no relatives there. Mother refers to her testimony

       that she had significant personal connections in South Carolina who she

       considered like family. However, this is simply a request for us to reweigh the

       evidence, which we will not do. In re Paternity of Ba.S., 911 N.E.2d at 1254.


[10]   Mother also complains that the trial court found that her desire to move to

       South Carolina was based on a “long-standing dislike of Indiana.” Appellant’s

       App. p. 72. However, Mother herself testified that she had trouble adjusting to

       Indiana after she moved here with her parents when she was a teenager.
       Court of Appeals of Indiana | Memorandum Decision 79A04-1502-JP-79 | February 10, 2016   Page 14 of 24
       Mother’s mother testified that Mother had trouble adjusting to life in Indiana

       and spoke of moving to South Carolina before she became pregnant with C.A.

       We therefore cannot fault the trial court for finding that Mother did not like

       living in Indiana.

[11]   Mother further claims that the trial court erred in finding that it would be easier

       for her to move to Indiana than it would be for Father to relocate to South

       Carolina. However, evidence to support the trial court’s decision was present.

       Specifically, Father never established a permanent residence in South Carolina,

       he had a high school education and his employment was tied to a family

       trucking business, whereas Mother admitted that she could obtain her license to

       be a physical therapy assistant in Indiana. Moreover, unlike Father, Mother has

       family in Indiana that could assist in her move. We therefore cannot say that

       the trial court clearly erred in finding that it would be easier for her to move to

       Indiana.


[12]   Mother briefly claims that the trial court erred in finding that she declined to

       help with the expenses involved in transporting C.A. for parenting time with

       Father. Mother does not directly deny this but simply asks us to consider

       evidence in her favor and come to a different conclusion than did the trial court.

       Again, this is not our prerogative on appeal. In re Paternity of B.A.Sc., 911
N.E.2d at 1254.


[13]   The trial court also found that Father began work full time in 2008 to support

       C.A. Mother notes that the trial court did not order support until 2010.


       Court of Appeals of Indiana | Memorandum Decision 79A04-1502-JP-79 | February 10, 2016   Page 15 of 24
       However, this does not negate the evidence that Father began to support his

       child even before being ordered to do so by the court.

[14]   Lastly, the Mother challenges the finding of the trial court that, if Mother were

       allowed to “relocate” to South Carolina, Mother’s actions would make it “less

       likely that the quality of [C.A.]’s close relationship with Father will be

       maintained.” Appellant’s App. p. 73. Again, this overlooks the evidence that

       Mother had not fully cooperated with Father’s exercise of his parenting time. It

       also ignores the evidence in the record by the custody evaluator, who testified

       that the quality and nature of Father’s parenting time would significantly

       change if C.A. remained in South Carolina and started school, thereby reducing

       Father’s parenting time to weekends, as opposed to the more frequent and

       longer-lasting parenting time Father and C.A. had at the time.


                           II. Provisional Orders in Paternity Actions

[15]   As she did in her earlier attempt to appeal, Mother again challenges the

       authority of the trial court to enter a provisional order in a paternity action. We

       again conclude that the trial court did in fact have such authority. As we wrote

       before:


               Indiana Code section 31-15-4-8 provides that in dissolution
               actions, a trial court may issue orders for temporary maintenance
               or support “in such amounts and on such terms that are just and
               proper,” and custody orders to the “extent the court considers
               proper.” However, the General Assembly has not specifically
               authorized the use of provisional orders in paternity proceedings.
               See generally Ind. Code art. 31-14. Mother therefore argues that
               the trial court was without authority to treat the orders entered in

       Court of Appeals of Indiana | Memorandum Decision 79A04-1502-JP-79 | February 10, 2016   Page 16 of 24
        this proceeding “as provisional and was without authority to
        enter a truly provisional order in this case.” Appellant’s Br. at 8.


        Provisional orders are “designed to maintain the status quo of the
        parties.” Linenburg v. Linenburg, 948 N.E.2d 1193, 1196 (Ind. Ct.
        App. 2011) (quoting Mosley v. Mosley, 906 N.E.2d 928, 929 (Ind.
        Ct. App. 2009)). “A provisional order is temporary in nature and
        terminates when the final dissolution decree is entered or the
        petition for dissolution is dismissed.” Mosley, 906 N.E.2d at 930
        (citing Ind. Code § 31-15-4-14).


                 Great deference is given to the trial court’s decision
                 in provisional matters, as it should be. The trial
                 court is making a preliminary determination on the
                 basis of information that is yet to be fully developed.
                 A provisional order is merely an interim order in
                 place during the pendency of the dissolution
                 proceedings, which terminates when the final
                 dissolution decree is entered.

        Id. See also Klotz v. Klotz, 747 N.E.2d 1187, 1191 (Ind. Ct. App.
        2001) (stating “provisional orders are temporary orders that
        suffice until a full evidentiary hearing can be held”).


        As in dissolution proceedings, trial courts are called upon to
        make weighty decisions concerning the care and custody of a
        child in paternity actions. To that end, Indiana Code section 31-
        14-10-1 provides that after paternity of a child is established, “the
        court shall, in the initial determination, conduct a hearing to
        determine the issues of support, custody, and parenting time.”
        The trial court “shall determine custody in accordance with the
        best interests of the child. In determining the child’s best
        interests, there is not a presumption favoring either parent.”
        I.C.§ 31-14-13-2. In making a custody determination, the trial
        court “shall consider all relevant factors,” including the following
        factors:

Court of Appeals of Indiana | Memorandum Decision 79A04-1502-JP-79 | February 10, 2016   Page 17 of 24
                 (1) The age and sex of the child.
                 (2) The wishes of the child’s parents.
                 (3) The wishes of the child, with more consideration
                 given to the child’s wishes if the child is at least
                 fourteen (14) years of age.
                 (4) The interaction and interrelationship of the child
                 with:
                     (A) the child’s parents;
                     (B) the child’s siblings; and
                     (C) any other person who may significantly
                     affect the child’s best interest.
                 (5) The child’s adjustment to home, school, and
                 community.
                 (6) The mental and physical health of all individuals
                 involved.
                 (7) Evidence of a pattern of domestic or family
                 violence by either parent.
                 (8) Evidence that the child has been cared for by a
                 de facto custodian, and if the evidence is sufficient,
                 the court shall consider the factors described in
                 section 2.5(b) of this chapter.

        I.C. § 31-14-13-2. The trial court must also determine reasonable
        parenting time rights for the noncustodial parent. See I.C. § 31-
        14-14-1.


        Because these issues may reasonably require multiple hearings to
        resolve, entering a provisional order in a paternity proceeding
        concerning parenting time and custody is quite appropriate while
        relevant issues are developed for resolution in a final hearing, if
        necessary, and a final order. Moreover, issuing a provisional
        order in a paternity proceeding is consistent with Indiana Code
        section 33-28-1-5, which allows trial courts to “[m]ake all proper

Court of Appeals of Indiana | Memorandum Decision 79A04-1502-JP-79 | February 10, 2016   Page 18 of 24
               judgments, sentences, decrees, orders, and injunctions, issue all
               processes, and do other acts as may be proper to carry into effect
               the same, in conformity with Indiana laws and Constitution of
               the State of Indiana.” See also Ind. Code § 33-29-1-4 (stating that
               the “judge of a standard superior court . . . has the same powers
               relating to the conduct of business of the court as the judge of the
               circuit court of the county in which the standard superior court is
               located”).


       In re Paternity of C.J.A., 3 N.E.3d at 1029-30.


[16]   Although our earlier opinion was vacated, it was vacated on grounds not

       affecting the substance of our holding. We therefore adopt this language from

       our earlier opinion and again hold that the trial court did have authority to

       enter a provisional order in the paternity action.

                                         III. Relocation Statutes

[17]   Mother also repeats her claim that the trial court’s decision was improperly

       based on consideration of the relocation statutes. Again, we agree. As we stated

       previously, C.A. had resided with Mother in South Carolina for two years prior

       to the trial court’s provisional order. In re Paternity of C.J.A., 3 N.E.3d at 1031.

       In the trial court’s Second Provisional Order, which was entered pursuant to the

       agreement of both parties, it is specifically noted that the parties agreed to move

       to South Carolina and that “no Notice of Intent to Relocate shall be required.”

       Appellant’s App. p. 18. Thus, by the time of the order at issue now, relocation

       had already occurred by agreement of the parties, and Mother and C.A. had

       lived in South Carolina for two years. Once the relocation had occurred by


       Court of Appeals of Indiana | Memorandum Decision 79A04-1502-JP-79 | February 10, 2016   Page 19 of 24
       agreement and was a fait accompli, it was improper for the trial court to consider

       the custody issue under the rubric of the relocation statutes.1

[18]   Still, as we noted before:


                [T]he trial court “was in fact presented with evidence concerning
                the best interests of the child and the factors listed in Indiana
                Code section 31-14-13-2. See Ind. Code § 31-14-13-6 (stating that
                a trial court may modify a child custody order if the modification
                is in the best interests of the child and there is a substantial
                change in at least one of the following factors listed in section 31-
                14-13-2).”


                The parties tried this issue through the evidence submitted, and it
                was certainly appropriate to consider the effect that the distance
                between Indiana and South Carolina would have on C.A.’s and
                Father’s relationship. See Ind. Code § 31-14-13-2.


                Indiana Code section 31-14-13-6 provides that a trial court “may
                not modify a child custody order unless” there is a “substantial
                change” in one of the factors listed in section 31-14-13-2.




       1
        We note, however, that the relocation statutes do appear to apply to paternity cases in addition to
       dissolution cases. Indiana Code section 31-14-13-10, part of the paternity statutes, provides:
                If an individual who has been awarded custody of or parenting time with a child under
                this article . . . intends to move the individual’s residence, the individual must:
                    (1) file a notice of that intent with the clerk of the court that issued the custody or
                    parenting time order; and
                    (2) send a copy of the notice to each nonrelocating individual in accordance with IC
                    31-17-2.2.
       Thus, the paternity relocation statute directly refers to section 31-17-2.2, the chapter dealing with relocation in
       the context of dissolution actions. See also In re Paternity of X.A.S., 928 N.E.2d 222, 224-25 (Ind. Ct. App.
       2010) (applying the relocation statutes in a paternity action), trans. denied; In re Paternity of Ba.S., 911 N.E.2d
1252, 1255 (Ind. Ct. App. 2009) (same).

       Court of Appeals of Indiana | Memorandum Decision 79A04-1502-JP-79 | February 10, 2016              Page 20 of 24
       In re Paternity of C.J.A., 3 N.E.3d at 1031.


[19]   Here, the parties both agree that a substantial change in these factors exists, and

       the trial court also found a “continuing and substantial change in

       circumstances” since the entry of the Second Provisional Order. Appellant’s

       App. p. 74. The trial court was within its discretion to conclude that the change

       in the parties’ relationship, Mother’s insistence to live in South Carolina, and

       Father’s desire to return to Indiana all constituted a substantial change in one of

       the factors listed in Indiana Code section 31-14-13-2.

[20]   Both parties also agree that, because a substantial change exists in one of the

       statutory factors under section 2, the ultimate issue turns on a determination of

       C.A.’s best interests. See I.C. § 31.14.13.6. Here, the trial court made a specific

       finding that it was in C.A.’s best interests for Mother to retain custody. See

       Appellant’s App. p. 75 (“It is in [C.A.]’s best interests to return to and reside in

       Indiana and for Mother to provide his primary residence and Father to have

       liberal parenting time.”). Since Mother currently resides in Indiana, we see no

       reason to disturb the judgment of the trial court with regard to C.A.’s custody.


                            IV. Prospective Change in Child Custody

[21]   The trial court also concluded that it if Mother failed to establish her residence

       in Indiana by March 31, 2013, then C.A.’s “best interest would be served by

       and primary physical custody shall be awarded to Father on April 1, 2013

       without the need for further hearing.” Appellant’s App. p. 76.

[22]   As we discussed previously:

       Court of Appeals of Indiana | Memorandum Decision 79A04-1502-JP-79 | February 10, 2016   Page 21 of 24
               An automatic, future custody modification order violates the
               custody modification statute. Bojrab v. Bojrab, 810 N.E.2d 1008,
               1012 (Ind. 2004). Language declaring that a present award of
               custody is conditioned upon the continuation of a child’s place of
               residence is proper as “a determination of present custody under
               carefully designated conditions.” Id. However, language ordering
               that custody shall be automatically modified in the event of one
               parent’s relocation “is inconsistent with the requirements of the
               custody modification statute[.]” Id.


                        There is a significant difference between the two
                        phrases. One purports to automatically change
                        custody upon the happening of a future event; the
                        other declares that the present award of custody is
                        conditioned upon the continuation of the children’s
                        place of residence. While the automatic future
                        custody modification violates the custody
                        modification statute, the conditional determination
                        of present custody does not.

               Id.


               Mother has been C.A.’s primary caregiver since his birth,
               although Father has been significantly involved in his upbringing
               in a continuing and consistent fashion. Appellant’s App. p. 70.
               Yet, the trial court concluded that primary physical custody
               would be automatically modified if Mother failed to establish her
               residence in Indiana by March 31, 2013. Consequently, the trial
               court’s order violates Indiana Code section 31-14-13-6[.] See
               Bojrab, 810 N.E.2d at 1012.


       In re Paternity of C.J.A., 3 N.E.3d at 1031-32.


[23]   Father claims that a prospective modification of custody no longer exists in the

       present case because the trial court’s final order of January 21, 2015, provides

       Court of Appeals of Indiana | Memorandum Decision 79A04-1502-JP-79 | February 10, 2016   Page 22 of 24
       that Mother shall have primary physical custody of C.A. and Father have

       liberal parenting time “as set forth in the January 7, 2012 order.” Appellant’s

       App. p. 81. Further, the final order explicitly “incorporate[d], by reference, all

       findings, legal conclusions, and decrees of its January 7, 2012 Order and

       render[ed] the same as final with Mother having returned to Tippecanoe

       County under the provisions of said Order.”

[24]   Thus, we construe the final order as incorporating the provision of the January

       7 order that if Mother did not return to Indiana, an automatic prospective

       change of custody would occur. Although Mother admits that she has in fact

       returned to Indiana, this does still not render the issue moot, as Mother cannot

       return to South Carolina without risking the automatic loss of her current

       custody of C.A.


[25]   We therefore reverse the trial court’s order as to this improper prospective

       modification of custody and remand with instructions that the trial court enter

       an order on child custody without this provision.2


                                                   Conclusion

[26]   The trial court’s findings are supported by the evidence and not clearly

       erroneous. The trial court’s reliance on the relocation statutes was improper as

       the parties had previously agreed that Mother would move to South Carolina



       2
         We express no opinion regarding any future custody determination should Mother decide to relocate to
       South Carolina. This will have to be decided by the trial court based upon the then-existing facts and
       circumstances when and if such a desire or need to relocate should arise.

       Court of Appeals of Indiana | Memorandum Decision 79A04-1502-JP-79 | February 10, 2016       Page 23 of 24
       and she and C.A. had resided there for the past two years. That part of the trial

       court’s order providing for an automatic prospective change in custody was

       improper. The trial court’s order is reversed with regard to this prospective

       change in custody provision.

[27]   Affirmed in part, reversed in part, and remanded for proceedings consistent

       with this opinion.


       Kirsch, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 79A04-1502-JP-79 | February 10, 2016   Page 24 of 24